DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include “wherein the determining comprises identifying that a first digital assistant associated with the information handling device and a second digital assistant associated with another information handling device are both associated with the category; ascertaining, via identifying a historical frequency of command performance associated with the category, which of the information handling device and the another information handling device should perform a function corresponding to the user command; and performing, responsive to determining that the first digital assistant historically performed more actions associated with the category the function corresponding to the user command using the information handling device.” A new search was made and the previously cited art to O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. In order to route a voice command of user, intelligent service broker comprises virtual assistant confidence engine. Initially, virtual assistance confidence engine initializes a set of ranking values for each of the subset of virtual assistants of the plurality of virtual assistants 306a-306n that user 308 has configured, subscribed to, or the like. Each virtual assistant may have one or more ranking values, such as a ranking value for user preference, a ranking value for popularity, a ranking value for subject or category expertise, see par. [0043]. If voice command analysis engine 312 determines that the wake word is associated with intelligent service broker 302, question analysis engine 314 determines the subject or category of the voice command. Based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants. See par. [0045].	If answer/response engine determines that answers were received by more than one virtual assistant, then answer/response engine communicates with virtual assistant identification engine to identify a confidence ranking for each of the virtual assistants that provided an answer, the confidence ranking based on user interactions (historical frequency/popularity of the assistant) with the subset of virtual assistants, see par. [0046]. Only the answer of the highest confidence virtual assistant should be provided, then answer/response engine 320 provides only the answer from the virtual assistant with the highest confidence rank to user 308 via user interface 304, see par. [0047-0048].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla U.S. PAP 2020/0388285 A1, in view of O’Donovan U.S. PAP 2020/00105273 A1.

	Regarding claim 1 Spiewla teaches a method (Systems, methods and software are disclosed for processing requests from users 
of an infotainment system, see abstract), comprising: 
receiving, at an information handling device, a user 
command (receiving a request from a user of the infotainment system, see par. [0005]); 

	determining, based on the identifying, a digital assistant associated with the category (routing the received request to a virtual assistant 
assigned to handle requests for the determined domain, see par. [0005]);  
	and performing, responsive to determining that the digital 
assistant is associated with the information handling device, a function corresponding to the user command using the information handling device (and transmitting a response to the request to the user, see par. [0005]). 
	However Spiewla does not teach wherein the determining comprises identifying that a first digital assistant associated with the information handling device and a second digital assistant associated with another information handling device are both associated with the category; ascertaining, via identifying a historical frequency of command performance associated with the category, which of the information handling device and the another information handling device should perform a function corresponding to the user command; and performing, responsive to determining that the first digital assistant historically performed more actions associated with the category the function corresponding to the user command using the information handling device.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to Each virtual assistant may have one or more ranking values, such as a ranking value for user preference, a ranking value for popularity, a ranking value for subject or category expertise, see par. [0043]. If voice command analysis engine 312 determines that the wake word is associated with intelligent service broker 302, question analysis engine 314 determines the subject or category of the voice command. Based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants. See par. [0045].	If answer/response engine determines that answers were received by more than one virtual assistant, then answer/response engine communicates with virtual assistant identification engine to identify a confidence ranking for each of the virtual assistants that provided an answer, the confidence ranking based on user interactions (historical frequency/popularity of the assistant) with the subset of virtual assistants, see par. [0046]. Only the answer of the highest confidence virtual assistant should be provided, then 
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].
	Regarding claim 2 Spiewla teaches the method of claim 1, wherein the category is associated with a task selected from the group consisting of a media task (playlists), a home automation task (change temperature to 68 degrees), a time management task, and a list-making task (see par. [0385]; domains 509 (e.g., music, car, weather, sports, general, home, see par. [0344]). 
 
	Regarding claim 3 Spiewla teaches the method of claim 1, wherein the identifying comprises accessing a database comprising a list of associations between user commands and categories (one of a plurality of virtual assistants 246 respectively assigned to handle requests 252 for a plurality of respectively assigned domains, see par. [0345]). 
 
	Regarding claim 4 Spiewla teaches the method of claim 1, wherein the determining comprises accessing a database comprising a list of associations between digital assistants and categories (includes receiving 604, by the processor(s) 243 and using input device, configuration information for assigning at least one domain 509 to be handled by at least one of the plurality of virtual assistants 246, see par. [0345]). 
 
	Regarding claim 5 Spiewla teaches the method of claim 4, wherein the list is adjustable by a user (In its function as a configuration screen, GUI 502 includes graphical elements for user 256 selection of domains 509 and graphical elements for user 256 selection of virtual assistants 246, see par. [0344]). 

	Regarding claim 6 Spiewla teaches the method of claim 1, further comprising directing, responsive to determining that the digital assistant is associated with another device, the another device to perform the function (routing the received request to one of the plurality of virtual assistants respectively assigned to handle requests for the determined domain, see par. [0006]). 
 
	Regarding claim 7 Spiewla teaches the method of claim 6, wherein the directing comprises automatically directing without receiving additional user input (the step of routing the received request to the virtual assistant includes iteratively routing each of the two or more requests to the one of the plurality of virtual assistants assigned to handle requests for each respectively determined domain, see par. [0013]). 
 
	Regarding claim 8 Spiewla teaches the method of claim 6, wherein the directing comprises transmitting an 
indication of the user command to the another device (n a block 505 of process 501, processor(s) 243 determine 712 that the one of the plurality of virtual assistants 246 assigned to handle requests 252 for the determined 402 domain 509 is/are not available, then method 400 includes transmitting 804, by the processor(s) 243 in block 515, the request 252 to the default virtual assistants 246, see par. [0358]). 
	 
 
	Regarding claim 10 Spiewla teaches the method of claim 1, wherein the determining comprises associating the digital assistant with the information handling device responsive to 
	Regarding claim 11 Spiewla teaches an information handling device, comprising: 
	a display screen (a display screen, see par. [0021]);  
	a processor (processor, see par. [0078]);  
	a memory device that stores instructions (memory device, see par. [0078]) executable by the processor to: 
	receive a user command(receiving a request from a user of the infotainment system, see par. [0005]);  
	identify a category associated with the user command (determining a domain for the received request based on information contained in the received request, see par. [0005]);  
	determine, based on the identifying, a digital assistant associated with the category (routing the received request to a virtual assistant assigned to handle requests for the determined domain, see par. [0005]).
However Spiewla does not teach wherein the determining comprises identifying that a first digital assistant associated with the information handling device and a second digital assistant associated with another information handling device are both associated with the category; ascertaining, via identifying a historical frequency of command performance associated with the category, which of the information handling device and the another information handling device should perform a function corresponding to the user command; and performing, responsive to determining that the first digital assistant historically performed more actions associated with the category the function corresponding to the user command using the information handling device.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. In order to route a voice command of user, intelligent service broker comprises virtual assistant confidence engine. Initially, virtual assistance confidence engine initializes a set of ranking values for each of the subset of virtual assistants of the plurality of virtual assistants 306a-306n that user 308 has configured, subscribed to, or the like. Each virtual assistant may have one or more ranking values, such as a ranking value for user preference, a ranking value for popularity, a ranking value for subject or category expertise, see par. [0043]. If voice command analysis engine 312 determines that the wake word is associated with intelligent service broker 302, question analysis engine 314 determines the subject or category of the voice command. Based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants. See par. [0045].	If answer/response engine determines that answers were received by more than one virtual assistant, then answer/response engine communicates with virtual assistant identification engine to identify a confidence ranking for each of the virtual assistants that provided an answer, the confidence ranking based on user interactions (historical frequency/popularity of the assistant) with the subset of virtual assistants, see par. [0046]. Only the answer of the highest confidence virtual assistant should be provided, then answer/response engine 320 provides only the answer from the virtual assistant with the highest confidence rank to user 308 via user interface 304, see par. [0047-0048].
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].
	Regarding claim 12 Spiewla teaches the information handling device of claim 11, wherein the category is associated with a task selected from the group consisting of a media 
 
	Regarding claim 13 Spiewla teaches the information handling device of claim 11, wherein the instructions executable by the processor to identify comprise instructions executable by the processor to access a database comprising a list of associations between user commands and categories (one of a plurality of virtual assistants 246 respectively assigned to handle requests 252 for a plurality of respectively assigned domains, see par. [0345]). 
 
	Regarding claim 14 Spiewla teaches the information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to access a database comprising a list of associations between digital assistants and categories (includes receiving 604, by the processor(s) 243 and using input device, configuration information for assigning at least one domain 509 to be handled by at least one of the plurality of virtual assistants 246, see par. [0345]). 
 
	Regarding claim 15 Spiewla teaches the information handling device of claim 11, wherein the list is adjustable by a user In its function as a configuration screen, GUI 502 includes graphical elements for user 256 selection of domains 509 and graphical elements for user 256 selection of virtual assistants 246, see par. [0344]). 
 
	Regarding claim 16 Spiewla teaches the information handling device of claim 11, wherein the instructions are further executable by the processor to direct, responsive to 
 
	Regarding claim 17 Spiewla teaches the information handling device of claim 16, wherein the instructions executable by the processor to direct comprise instructions executable by the processor to automatically direct without receiving additional user input (the step of routing the received request to the virtual assistant includes iteratively routing each of the two or more requests to the one of the plurality of virtual assistants assigned to handle requests for each respectively determined domain, see par. [0013]). 
 
	
 
	Regarding claim 19 Spiewla teaches the information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to associate the digital assistant with the information handling device responsive to identifying that no other digital assistant of another device is associated with the category (determine 712 that the one of the plurality of virtual assistants 246 assigned to handle requests 252 for the determined 402 domain 509 is/are not available, then method 400 includes transmitting 804, by the processor(s) 243 in block 515, the request 252 to the default virtual assistants 246, see par. [0358]).  
 
	Regarding claim 20 Spiewla teaches a system, comprising: 

	code that detects a user command(receiving a request from a user of the infotainment system, see par. [0005]);  
	code that identifies a category associated with the user command(determining a domain for the received request based on information contained in the received request, see par. [0005]);  
	code that determines, based on the identifying, which of the at least two connected information handling devices comprises a digital assistant associated with the category (routing the received request to a virtual assistant assigned to handle requests for the determined domain, see par. [0005]).;  
	However Spiewla does not teach wherein the determining comprises identifying that a first digital assistant associated with the information handling device and a second digital assistant associated with another information handling device are both associated with the category; ascertaining, via identifying a historical frequency of command performance associated with the category, which of the information handling device and the another information handling device should perform a function corresponding to the user command; and performing, responsive to determining that the first digital assistant historically performed more actions associated with the category the function corresponding to the user command using the information handling device.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. In order to route a voice command of user, intelligent service broker comprises virtual assistant confidence engine. Initially, virtual assistance confidence engine initializes a set of ranking values for each of the subset of virtual assistants of the plurality of virtual assistants 306a-306n that user 308 has configured, subscribed to, or the like. Each virtual assistant may have one or more ranking values, such as a ranking value for user preference, a ranking value for popularity, a ranking value for subject or category expertise, see par. [0043]. If voice command analysis engine 312 determines that the wake word is associated with intelligent service broker 302, question analysis engine 314 determines the subject or category of the voice command. Based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants. See par. [0045].	If answer/response engine determines that answers were received by more than one virtual assistant, then answer/response engine communicates with virtual assistant identification engine to identify a confidence ranking for each of the virtual assistants that provided an answer, the confidence ranking based on user interactions (historical frequency/popularity of the assistant) with the subset of virtual assistants, see par. [0046]. Only the answer of the highest confidence virtual assistant should be provided, then answer/response engine 320 provides only the answer from the virtual assistant with the highest confidence rank to user 308 via user interface 304, see par. [0047-0048].
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla U.S. PAP 2020/0388285 A1, in view of O’Donovan U.S. PAP 2020/00105273 A1, further in view of Naughton U.S. PAP 2019/0371312 A1.

	Regarding claim 9 Spiewla in view of O’Donovan does not teach the method of claim 6, further comprising maintaining, on the information handling device, a record of functions performed by the another device. 
	In the same field of endeavor Naughton teaches for types of voice assistant devices or frameworks that are not supported by the platform, such as third party chatbots, non-mainstream voice assistants, and others, the developer can register the unsupported type of voice assistant device or framework in the platform's CMS layer.  Doing this will generate a unique identifier of the voice assistant device or framework to enable better analytics tracking of types of requests from particular types of voice assistant devices or frameworks that are working better than others or to get usage data for a given type of voice assistant device or framework versus others, see par. [0117].
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla in view of O’Donovan invention with the teachings of Naughton in order to enable better analytics tracking of types of requests from particular types of voice assistant devices or frameworks that are working better than others, see par. [0117].

	Regarding claim 18 Spiewla in view of O’Donovan does not teach the information handling device of claim 16, wherein the instructions are further executable by the processor to maintain, on the information handling device, a record of functions performed by the another device. 
	In the same field of endeavor Naughton teaches for types of voice assistant devices or frameworks that are not supported by the platform, such as third party chatbots, non-mainstream voice assistants, and others, the developer can register the unsupported type of voice assistant device or framework in the platform's CMS layer.  Doing this will generate a unique identifier of the voice assistant device or framework to enable better analytics tracking of types of requests from particular types of voice assistant devices or frameworks that are working better than others or to get usage data for a given type of voice assistant device or framework versus others, see par. [0117].
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla in view of O’Donovan invention with the teachings of Naughton in order to enable better analytics tracking of types of requests from particular types of voice assistant devices or frameworks that are working better than others, see par. [0117].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656